Title: John Adams to Abigail Adams, 18 February 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feb. 18. 1783

The Peace, which Sets the rest of the World at Ease, increases, I think my Perplexities and Anxiety. I have written to Congress a Resignation, but I foresee there will not be a Speedy decision upon it, and I Shall be left in a State of Suspence that will be intolerable. Foreseeing this, I am determined not to wait for an Acceptance of my Resignation, but to come home without it, provided it does not arrive in a reasonable Time.
Dont think therefore of coming to Europe. If you do We Shall cross each other, and I shall arrive in America about the Same time that you may arrive in Europe.
I Shall certainly return home in the Spring. With or without Leave, Resignation accepted or not, home I will come, So you have nothing to do but wait to receive, your obl Friend

J. Adams

